Exhibit 10.1

TIM HORTONS INC.

2012 STOCK INCENTIVE PLAN

Section 1. Purpose. The purpose of the Tim Hortons Inc. 2012 Stock Incentive
Plan (the “Plan”) is to strengthen Tim Hortons Inc., a corporation incorporated
under the Canada Business Corporations Act (the “Company”) by providing an
incentive to the employees and directors of the Company and the employees of its
subsidiaries (the “Subsidiaries”) and thereby encouraging them to devote their
abilities and industry to the success of the Company’s and that of its
Subsidiaries’ business enterprises. It is intended that this purpose be achieved
by extending to Eligible Individuals an added long-term incentive through the
grant of Restricted Stock, Options, Stock Appreciation Rights, Dividend
Equivalent Rights, Performance Awards, Share Awards, and Stock Units. Prior Plan
Awards granted under the Prior Plan prior to the Effective Date of this Plan
shall continue to be governed by the terms of the Prior Plan and the terms of
the Prior Plan Agreements, but no additional Prior Plan Awards shall be granted
under the Prior Plan after the Effective Date of this Plan.

Section 2. Administration of the Plan.

2.1. Committee Composition; Powers.

(i) The Plan shall be administered by the Human Resource and Compensation
Committee (the “Committee”) of the Board. The members of the Committee shall
serve at the pleasure of the Board, which shall have the power at any time, or
from time to time, to remove members from the Committee or to add members
thereto. Each member of the Committee shall be a Nonemployee Director and shall
satisfy all applicable stock exchange requirements. The Committee shall construe
and interpret the Plan, establish such operating guidelines and rules as it
deems necessary for the proper administration of the Plan and make such
determinations and take such other action in connection with the Plan as it
deems necessary and advisable. It shall determine the Eligible Individuals to
whom, and the time or times at which, Awards shall be granted; the number of
Shares to be subject to each Award; the terms and conditions of each Award; and
the treatment of Awards granted to Eligible Individuals during leaves of
absence. Any such construction, interpretation, rule, determination or other
action taken by the Committee pursuant to the Plan shall be final, binding and
conclusive on all interested parties, including, without limitation, the Company
and all Grantees.

(ii) With respect to Awards that are intended to be 162(m) Awards, the Committee
shall be comprised of at least two individuals each of whom qualifies as an
“outside director” within the meaning of Section 162(m) of the Code and the
regulations promulgated thereunder.

(iii) In its sole discretion, the Committee may delegate:

(a) any administrative or ministerial duties or non-material determinations
under the Plan, and

(b) any determinations under the Plan that do not relate to Executive Officers,
to any person (including one or more Eligible Individuals) it deems appropriate,
provided, however, that the Committee may not delegate any duties that it is
required to discharge to comply with Section 162(m) of the Code or any other
applicable law.



--------------------------------------------------------------------------------

2.2. Committee Action. Actions by a majority of the Committee at a meeting at
which a quorum is present, or actions approved in writing by all of the members
of the Committee, shall be the valid acts of the Committee. No member of the
Board or the Committee shall be liable for any action or determination made in
good faith with respect to the Plan or any Award granted under it.

Section 3. Maximum Number of Shares Subject to Plan.

3.1. Number of Shares Authorized for Issuance.

(i) Subject to any adjustment as provided in the Plan, the Shares to be issued
under the Plan may be, in whole or in part: (a) authorized but unissued Shares;
(b) Shares which have been acquired by or on behalf of a trust established by
either the Company or a Subsidiary and held for future delivery; or (c) Shares
acquired by delivery of cash to a broker to acquire Shares on behalf of Eligible
Individuals.

(ii) The aggregate number of Shares that may be made the subject of Awards
granted under the Plan shall not exceed 2,900,000 Shares, which number includes:
(a) 694,207 Shares that, on the date the Plan is approved by the Company’s
shareholders, are available to be granted under the Prior Plan but which are not
then subject to Prior Plan Awards, and (b) any Shares subject to Prior Plan
Awards that, on or after the date the Plan is approved by the Company’s
shareholders, cease for any reason to be subject to such Prior Plan Awards other
than by reason of exercise or settlement of the Prior Plan Awards to the extent
they are exercised for or settled in vested and non-forfeitable Shares.

(iii) Not more than 50% of the Shares issued under the Plan shall be issued from
treasury.

(iv) The aggregate number of Shares that may be made the subject of Incentive
Stock Options under the Plan shall not exceed 1,000,000 Shares.

(v) The aggregate number of Shares that may be made the subject of Awards
granted to Eligible Directors shall not exceed 0.25% of the outstanding Shares
at the time of issuance of the Award.

(vi) The aggregate value of Awards granted to any one Eligible Director in any
calendar year shall not exceed Cdn $100,000.

(vii) The aggregate number of Shares that may be made the subject of 162(m)
Awards granted in any calendar year to any U.S. Grantee shall not exceed 250,000
Shares.

(viii) The aggregate dollar amount of cash and the Fair Market Value (at the
time of issuance of the applicable
162(m) Award) of Shares that may be made the subject of 162(m) Awards designated
in dollars granted in any calendar year to any U.S. Grantee shall not exceed
U.S. $4,000,000 in any calendar year.

 

2



--------------------------------------------------------------------------------

(ix) The number of Shares issuable to Insiders, on an aggregate basis, at any
time, under all Security-Based Compensation Arrangements of the Company, shall
not exceed 10% of the Company’s issued and outstanding Shares.

(x) The number of Shares issued to Insiders, on an aggregate basis, within any
one-year period, under all Security-Based Compensation Arrangements of the
Company, shall not exceed 10% of the Company’s issued and outstanding Shares.

3.2. Calculating Shares Available.

(i) Upon the granting of an Award, the number of Shares available under this
Section 3 for the granting of further Awards shall be reduced as follows:

(a) In connection with the granting of an Award (other than the granting
Dividend Equivalent Right), the number of Shares available under this Section 3
for the granting of further Awards shall be reduced by the number of Shares in
respect of which the Award is granted or denominated.

(b) In connection with the granting of a Dividend Equivalent Right, the number
of Shares available under this Section 3 shall not be reduced; provided,
however, that if Shares are issued in settlement of a Dividend Equivalent Right,
the number of Shares available for the granting of further Awards under this
Section 3 shall be reduced by the number of Shares so issued.

(ii) Whenever any outstanding Award or portion thereof expires, is canceled, is
settled in cash or is otherwise terminated for any reason without having been
exercised or payment having been made in respect of the entire Award, the Shares
allocable to the expired, canceled, settled or otherwise terminated portion of
the Award may again be made the subject of Awards granted under the Plan. In
addition, upon settlement of a Stock Appreciation Right in Shares, the excess of
the number of Shares covered by the Stock Appreciation Right over the number of
Shares issued in settlement of the Stock Appreciation Right may again be made
the subject of Awards granted under the Plan.

 

3



--------------------------------------------------------------------------------

Section 4. Restricted Stock; Stock Units.

4.1. Restricted Stock. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant Restricted Stock to an Eligible
Individual, which shall be evidenced by an Agreement. Any Award of Restricted
Stock may be made contingent upon such conditions as may be established by the
Committee in connection with such Award including, but not limited to, the
attainment of Performance Objectives prior to the grant date of the Award. Each
Agreement shall contain such restrictions, terms and conditions as the Committee
may, in its discretion, determine (including that the Restricted Stock is
intended to be a Performance Award and/or a 162(m) Award) and, without limiting
the generality of the foregoing, such Agreement may require that an appropriate
legend be placed on Share certificates.

(i) Rights of Grantee. Restricted Stock granted pursuant to an Award hereunder
shall be issued in the name of the Grantee as soon as reasonably practicable
after the Award is granted, provided that the Grantee has executed any and all
documents which the Committee may require as a condition to the issuance of such
Shares, which may include an Agreement evidencing the Award, the appropriate
blank share transfer powers and an escrow agreement. If a Grantee shall fail to
execute any document which the Committee may require within the time period
prescribed by the Committee at the time the Restricted Stock is granted, the
Award shall be null and void. At the discretion of the Committee, Shares issued
in connection with an Award of Restricted Stock shall be deposited together with
the share transfer powers with an escrow agent (which may be the Company)
designated by the Committee. Unless the Committee determines otherwise as set
forth in the Agreement, upon delivery of the Shares to the escrow agent (which
may be in the form of book entry Shares), the Grantee shall, subject to the
terms of this Section 4.1 and Section 10 and, if applicable, Section 8, have all
of the rights of a shareholder with respect to such Shares, including the right
to vote the Shares and to receive all dividends (subject to Section 4.1(iv)) or
other distributions paid or made with respect to the Shares.

(ii) Non-Transferability. Until all restrictions upon the Restricted Stock
awarded to a Grantee shall have lapsed in the manner set forth in
Section 4.1(iii), Section 10 or, if applicable, Section 8, such Shares shall not
be sold, transferred or otherwise disposed of and shall not be pledged or
otherwise hypothecated.

(iii) Lapse of Restrictions. Restrictions upon Restricted Stock awarded
hereunder shall lapse at such time or times and on such terms and conditions as
the Committee may determine. The Agreement evidencing the Award shall set forth
any such restrictions (including any restrictions based on the attainment of one
or more Performance Objectives during a specified Performance Cycle or
otherwise).

(iv) Treatment of Dividends. At the time an Award of Restricted Stock is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on such
Restricted Stock shall be: (a) deferred until the lapsing of the restrictions
imposed upon such Restricted Stock, and (b) held by the Company for the account
of the Grantee until such time. In the event that dividends are to be deferred,
the Committee shall determine whether such dividends are to be reinvested in
Shares (which shall be held as additional Restricted Stock) or held in cash. If
deferred dividends are to

 

4



--------------------------------------------------------------------------------

be held in cash, there may be, if the Committee so determines in its sole
discretion, credited interest on the amount of the account at such times and at
a rate per annum as the Committee may determine. Payment of deferred dividends
in respect of Restricted Stock (whether held in cash or as additional Restricted
Stock), together with interest accrued thereon, if any, shall be made upon the
lapsing of restrictions imposed on the Restricted Stock in respect of which the
deferred dividends were paid. Any dividends deferred (together with any interest
accrued thereon, if applicable) in respect of Restricted Stock shall be
forfeited upon the termination, cancellation or forfeiture of such Restricted
Shock.

(v) Delivery of Shares. Upon the lapse of all restrictions on the Restricted
Stock, the Committee shall cause a share certificate or evidence of book entry
Shares to be delivered to the Grantee with respect to such Restricted Stock,
free of all restrictions hereunder.

4.2. Stock Unit Awards.

(i) Grant. The Committee, from time to time, subject to the terms and provisions
of the Plan, may grant Stock Units to an Eligible Individual, which shall be
evidenced by an Agreement. Any Award of Stock Units may be made contingent upon
such conditions as may be established by the Committee in connection with such
Award including, but not limited to, the attainment of Performance Objectives
prior to the grant date of the Award. Each Agreement shall contain such
restrictions, terms and conditions as the Committee may, in its discretion,
determine (including that the Stock Unit is intended to be a Performance Award
and/or a 162(m) Award).

(ii) Payment of Awards. Each Stock Unit shall represent the right of the Grantee
to receive a payment, upon the vesting of the Stock Unit or on any later date
specified by the Committee (in an applicable Agreement or otherwise) equal to
the Fair Market Value of a Share as of the date the Stock Unit was granted, the
vesting date or such other date as determined by the Committee at the time the
Stock Unit was granted. The Committee may, at the time a Stock Unit is granted,
provide a limitation on the amount payable in respect of each Stock Unit. The
Committee may provide for the settlement of Stock Units in cash or in Shares
having an aggregate Fair Market Value equal to the payment to which the Grantee
has become entitled, or a combination thereof.

Section 5. Options.

5.1. Grant. The Committee, from time to time, subject to the terms and
provisions of the Plan, may grant Options to an Eligible Individual. In
determining the Eligible Individuals to whom Options shall be granted and the
number of Shares to be covered by each Option, the Committee may take into
account the nature of the services rendered by such Eligible Individual, his or
her present and potential contribution to the success and growth of the Company
and its Subsidiaries, and such other factors as the Committee, in its
discretion, shall deem relevant.

 

5



--------------------------------------------------------------------------------

5.2. Option Requirements. The Options granted pursuant to this Section 5 shall
be authorized by the Committee and shall be evidenced by an Agreement, which
Agreement shall include the following terms and conditions:

(i) Grantee. Each Agreement shall state the name of the Grantee to whom the
Option has been granted.

(ii) Number of Shares. Each Agreement shall state the number of Shares to which
that Option pertains.

(iii) Option Price. Each Agreement shall state the Option Price, which shall be
not less than one hundred percent (100%) of the Fair Market Value of the Shares
on the date of grant of such Option.

(iv) Term. Except as otherwise provided in Section 5.3, each Option granted
pursuant to this Section 5 shall be granted for a period to be determined by the
Committee but in no event to exceed more than ten (10) years. However, each
Option shall be exercisable only during such portion of its term as the
Committee shall determine and, subject to Section 10, only if the Grantee is
employed by the Company or a Subsidiary at the time of such exercise. The
Committee may, subsequent to the granting of an Option, extend the exercise
period thereof, but in no event shall the exercise period as so extended exceed
the earlier of: (a) the latest date upon which the Option could have expired by
its original terms under any circumstances (including the circumstances
described in Section 5.2(vi)), or (b) the tenth anniversary of the date of grant
of the Option.

(v) Performance Objectives. Each Agreement shall state, if so determined by the
Committee in its sole discretion, that the Option is intended to be a
Performance Award or a 162(m) Award.

(vi) Exercise of Option. Each Grantee shall have the right to exercise his or
her Option at the time or times and in the manner specified in the Plan and/or
in the Agreement evidencing such Option. The Committee may accelerate the
exercisability of an Option granted to a Grantee or any portion thereof, at any
time. Notwithstanding anything to the contrary contained in this Plan, unless
otherwise specified in the Agreement evidencing the Option, if an Option (other
than an Incentive Stock Option) expires outside of a Trading Window, then the
expiration of the term of such Option shall be the later of: (a) the date the
Option would have expired by its original terms (including the terms set forth
in Section 10 of this Plan), or (b) the end of the tenth trading day of the
immediately succeeding Trading Window during which the Company would allow the
Grantee to trade in its securities; provided, however, that in no event shall
the Option expire later than the tenth anniversary of the date of grant of the
Option.

5.3. Types of Stock Options. The Options granted under the Plan may be
Nonqualified Stock Options or Incentive Stock Options. Incentive Stock Options
may be granted only to Eligible Individuals who are employees of the Company or
its “parent corporation” or a “subsidiary corporation” (as such terms are
defined in Section 424 of the Code). Notwithstanding anything to the contrary
contained in this Section 5, no Incentive Stock

 

6



--------------------------------------------------------------------------------

Option shall be granted to an individual owning shares possessing more than ten
percent (10%) of the total combined voting power of the Company, or its parent
corporation or subsidiary corporations unless: (i) the Option Price is equal to
at least one hundred ten percent (110%) of the Fair Market Value of the Shares
at the date such Option is granted, and (ii) such Option by its terms is not
exercisable after the expiration of five years from the date such Option is
granted. Further, the aggregate Fair Market Value (determined at the time the
Option is granted) of the Shares with respect to which Incentive Stock Options
are exercisable for the first time by the Grantee during any calendar year
(under all such plans of the Company and its subsidiary corporations) shall not
exceed U.S. $100,000.00.

5.4. Method of Exercise of Options.

(i) Options shall be exercised pursuant to the terms of such Option as set forth
in the applicable Agreement and pursuant to the terms of the Plan, by giving
written notice of exercise to the Company at its principal place of business or
other address designated by the Company or in such other manner as is acceptable
to the Committee, in its discretion, specifying the number of Shares with
respect to which the Option is being exercised. Payment of the Option Price for
the number of Shares specified in the notice of exercise, in the form of cash,
personal or certified cheque, bank draft or other property acceptable to the
Committee, shall accompany the notice of exercise. From time to time, the
Committee may establish procedures relating to the exercise of Options,
including: procedures for cashless exercises, including through a registered
broker-dealer; the minimum number of Shares or dollar values to be delivered
with respect to a particular exercise transaction; telephonic, web-based or mail
exercise and delivery notification and procedures; payment procedures; and other
matters. No fractional Shares (or cash in lieu thereof) shall be issued as a
result of exercising an Option. The Company shall make delivery of such Shares
as soon as possible; provided, however, that if any law or regulation or
securities exchange rule requires the Company to take action with respect to the
Shares specified in the notice of exercise before issuance thereof, the date of
delivery of such Shares shall then be extended for the period necessary to take
such action.

(ii) If the Committee, in its discretion, determines that a cashless exercise
procedure should be associated with a grant of Options, then the written notice
of exercise associated with such Options shall state the intention of the
Grantee to exercise the said Options (or portions thereof) for a cash payment
from the Company. The Committee may, in its discretion, adopt different
procedures to effect a cashless exercise of Options held by Canadian Grantees
and those held by US Grantees.

5.5. Non-Transferability of Options. Each Option granted to a Grantee is
non-assignable and non-transferable and, except as otherwise permitted under
this Plan, shall be exercisable only by the Grantee.

5.6. Buy Out of Option Gains. At any time after an Option becomes exercisable,
the Committee shall have the right to elect, in its sole discretion and without
the consent of the holder thereof, to cancel such Option and pay to the Grantee
the excess of the Fair Market Value of the Shares covered by such Option over
the Option Price of such Option at the date the Committee provides written
notice to such grantee (the “Buy Out Notice”) of the intention to exercise such
right. Buy outs pursuant to this provision shall be effected by the

 

7



--------------------------------------------------------------------------------

Company as promptly as possible after the date of the Buy Out Notice. Payments
of buy out amounts may be made in cash, in Shares, or partly in cash and partly
in Shares, in the Committee’s discretion. To the extent payment is made in
Shares, the number of Shares shall be determined by dividing the amount of the
payment to be made by the Fair Market Value of a Share at the date of the Buy
Out Notice. In no event shall the Company be required to deliver a fractional
Share in satisfaction of this buy out provision. For greater certainty, the
Company may only deliver a Buy Out Notice in respect of Options that have not
already been exercised by the Grantee.

Section 6. Stock Appreciation Rights.

6.1. Grant. The Committee, from time to time, subject to the terms and
provisions of the Plan, may, either alone or in connection with the grant of an
Option, grant Stock Appreciation Rights to an Eligible Individual, the terms and
conditions of which shall be set forth in an Agreement. A Stock Appreciation
Right may be granted: (i) if unrelated to an Option, at any time, or (ii) if
related to an Option, at the time of grant of the related Option.

6.2. Stock Appreciation Right Related to an Option. If granted in connection
with an Option, a Stock Appreciation Right shall cover the same Shares covered
by the Option (or such lesser number of Shares as the Committee may determine)
and shall, except as provided in this Section 6, be subject to the same terms
and conditions as the related Option. The Stock Appreciation Right granted in
connection with an Option provides a right to surrender to the Company for
cancellation, in whole or in part, the unexercised Option and receive from the
Company the amount payable described in subsection (ii) below.

(i) Exercise. A Stock Appreciation Right granted in connection with an Option
shall be exercisable at such time or times and only to the extent that the
related Options are exercisable, and, subject to Section 10, only if the Grantee
is employed by the Company or a Subsidiary at the time of such exercise, and
will not be transferable except to the extent the related Option may be
transferable. From time to time, the Committee may establish procedures relating
to the exercise of Stock Appreciation Rights granted in connection with Options,
including: the minimum number of Shares or dollar values to be delivered with
respect to a particular exercise transaction; telephonic, web-based or mail
exercise and delivery notification and procedures; payment procedures; and other
matters. A Stock Appreciation Right granted in connection with an Option shall
be exercisable only if the Fair Market Value of a Share on the date of exercise
exceeds the Option Price of such Option.

(ii) Amount Payable. Upon the exercise of a Stock Appreciation Right granted in
connection with an Option, the Grantee shall be entitled to receive an amount
determined by multiplying: (a) the excess of the Fair Market Value per Share at
the date of exercise of such Stock Appreciation Right (in accordance with
established exercise procedures and, in the case of a Stock Appreciation Right
granted to a US Grantee, as determined in accordance with the requirements of
Section 409A of the Code and the U.S. Treasury Regulations promulgated
thereunder) over the Option Price under the related Option, by (b) the number of
Shares as to which such Stock Appreciation Right is being exercised.
Notwithstanding the foregoing, the Committee may limit in any manner the amount
payable with respect to any Stock Appreciation Right by including such a limit
in the Agreement evidencing the Stock Appreciation Right at the time it is
granted.

 

8



--------------------------------------------------------------------------------

(iii) Treatment of Related Options and Stock Appreciation Rights Upon Exercise.
Upon the exercise of a Stock Appreciation Right granted in connection with an
Option, the Option shall be canceled (i.e., surrendered to the Company) to the
extent of the number of Shares as to which the Stock Appreciation Right is
exercised, and upon the exercise of an Option granted in connection with a Stock
Appreciation Right, the Stock Appreciation Right shall be canceled (i.e.,
surrendered to the Company) to the extent of the number of Shares as to which
the Option is exercised.

6.3. Stock Appreciation Right Unrelated to an Option. A Stock Appreciation Right
unrelated to an Option shall cover such number of Shares as the Committee shall
determine in its discretion.

(i) Terms; Duration. The Agreement evidencing the grant of Stock Appreciation
Rights unrelated to Options shall contain such terms and conditions as to
exercisability, vesting and duration as the Committee shall determine, but in no
event shall they have a term of greater than ten (10) years. However, each Stock
Appreciation Right shall be exercisable only during such portion of its term as
the Committee shall determine and, subject to Section 10, only if the Grantee is
employed by the Company or a Subsidiary at the time of such exercise.
Notwithstanding anything to the contrary contained in this Plan, unless
otherwise specified in the Agreement evidencing the Stock Appreciation Rights
unrelated to Options, if a Stock Appreciation Right unrelated to an Option
expires outside of a Trading Window, then the expiration of the term of such
Stock Appreciation Right shall be the later of: (a) the date the Stock
Appreciation Right would have expired by its original terms (including the terms
set forth in Section 10 of this Plan), or (b) the end of the tenth trading day
of the immediately succeeding Trading Window during which the Company would
allow the Grantee to trade in its securities; provided, however, that in no
event shall the Stock Appreciation Right expire later than the tenth anniversary
of the date of grant of the Stock Appreciation Right.

(ii) Amount Payable. Upon exercise of a Stock Appreciation Right unrelated to an
Option, the Grantee shall be entitled to receive an amount determined by
multiplying: (a) the excess of the Fair Market Value per Share at the date of
exercise of such Stock Appreciation Right (in accordance with established
exercise procedures and, in the case of a Stock Appreciation Right granted to a
US Grantee, as determined in accordance with the requirements of Section 409A of
the Code and the U.S. Treasury Regulations promulgated thereunder) over the Fair
Market Value of the Shares on the date the Stock Appreciation Right was granted,
by (b) the number of Shares as to which the Stock Appreciation Right is being
exercised. Notwithstanding the foregoing, the Committee may limit in any manner
the amount payable with respect to a Stock Appreciation Right by including such
a limit in the Agreement evidencing the Stock Appreciation Right at the time it
is granted.

6.4. Non-Transferability of Stock Appreciation Rights. Each Stock Appreciation
Right granted to a Grantee is non-assignable and non-transferable and, except as
otherwise permitted under this Plan, shall be exercisable only by the Grantee.

 

9



--------------------------------------------------------------------------------

6.5. Method of Exercise of Stock Appreciation Rights. Stock Appreciation Rights
shall be exercised by giving written notice of exercise to the Company at its
principal place of business or other address designated by the Company or in
such other manner as is acceptable to the Committee in its discretion,
specifying the number of Shares with respect to which the Stock Appreciation
Right is being exercised. If requested by the Committee, the Grantee shall
deliver the Agreement evidencing the Stock Appreciation Right being exercised
and the Agreement evidencing any related Option to the Company, which shall
endorse thereon a notation of such exercise and return such Agreement to the
Grantee.

6.6. Form of Payment. Payment of the amount determined under Section 6.2(ii) or
6.3(ii) may be made, in the discretion of the Committee, solely in whole Shares
in a number determined at their Fair Market Value on the date of exercise of the
Stock Appreciation Right, or solely in cash (including by cheque, money order,
payroll deposit, or other acceptable form of payment), or in a combination of
cash and Shares. If the Committee decides to make full payment in Shares and the
amount payable results in a fractional Share, payment for the fractional Share
will be made in cash.

Section 7. Dividend Equivalent Rights. The Committee, from time to time, subject
to the terms and provisions of the Plan, may grant Dividend Equivalent Rights to
an Eligible Individual in tandem with an Award or as a separate Award. The terms
and conditions applicable to each Dividend Equivalent Right shall be specified
in the Agreement under which the Dividend Equivalent Right is granted. Amounts
payable in respect of Dividend Equivalent Rights may be payable currently or, if
applicable, deferred until the lapsing of restrictions on such Dividend
Equivalent Rights or until the vesting, exercise, payment, settlement or other
lapse of restrictions on the Award to which the Dividend Equivalent Rights
relate. In the event that the amounts payable in respect of Dividend Equivalent
Rights are to be deferred, the Committee shall determine whether such amounts
are to be held in cash or reinvested in Shares or deemed (notionally) to be
reinvested in Shares. If amounts payable in respect of Dividend Equivalent
Rights are to be held in cash, there may be, if determined by the Committee in
its sole discretion, credited at the end of each year (or portion thereof)
interest on the amount of the account at the beginning of the year at a rate per
annum as the Committee may determine. Dividend Equivalent Rights may be settled
in cash or Shares or a combination thereof, in a single installment or multiple
installments as determined by the Committee. Notwithstanding the foregoing, with
respect to a Dividend Equivalent Right granted in connection with an Option or a
Stock Appreciation Right subject to Section 409A, amounts payable in respect of
such Dividend Equivalent Right may not be contingent upon, or otherwise payable
on, the exercise of the Option or the Stock Appreciation Right, and shall be
granted in a manner and on such terms as will not result in the related Option
or Stock Appreciation Right being treated as providing for deferred compensation
under Section 409A of the Code and the regulations promulgated thereunder.

Section 8. Performance Awards.

8.1. Performance Units. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant an Award of Performance Units to an
Eligible Individual, the terms and conditions of which shall be set forth in an
Agreement. Any Award of Performance Units may be made contingent upon such
conditions as may be established by the

 

10



--------------------------------------------------------------------------------

Committee in connection with such Award including, but not limited to, the
attainment of Performance Objectives prior to the grant date of the Award.
Performance Units may be denominated in Shares or a specified dollar amount and,
contingent upon the attainment of specified Performance Objectives with respect
to the Performance Cycle, each Performance Unit represents the right to receive
payment of:

(i) in the case of Share-denominated Performance Units, the Fair Market Value of
a Share on the date the Performance Unit was granted, the date the Performance
Unit became vested, or any other date specified by the Committee;

(ii) in the case of dollar-denominated Performance Units, the specified dollar
amount; or

(iii) a percentage (which may be more than 100%) of the amount described in
clause (i) or (ii), depending on the level of Performance Objective attainment;

provided, however, that the Committee may, at the time a Performance Unit is
granted, specify a maximum amount payable in respect of a vested Performance
Unit. Each Agreement shall specify the number of Performance Units to which it
relates, the Performance Objectives which must be satisfied in order for the
Performance Units to vest and the Performance Cycle with respect to which such
Performance Objectives must be satisfied.

(iv) Vesting and Forfeiture. Subject to Sections 8.4(iii) and 10, a Grantee
shall become vested with respect to the Performance Units to the extent that the
Performance Objectives set forth in the Agreement are satisfied for the
Performance Cycle.

(v) Payment of Awards. Subject to Sections 8.4(iii) and 10, payment to Grantees
in respect of vested Performance Units shall be made at such time as may be
specified in the Agreement to which the Performance Unit relates, or, if not
contained therein, as soon as practicable after the last day of the Performance
Cycle to which such Award relates. Subject to Section 10, such payments may be
made entirely in Shares valued at their Fair Market Value, entirely in cash, or
in such combination of Shares and cash as the Committee in its discretion shall
determine at any time prior to such payment; provided, however, that if the
Committee in its discretion determines to make such payment entirely or
partially in Restricted Stock, the Committee must determine the extent to which
such payment will be in Restricted Stock and the terms of such Restricted Stock
at the time the Award is granted.

8.2. Performance Shares. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant Performance Shares to an Eligible
Individual, the terms and conditions of which shall be set forth in an
Agreement. Any Award of Performance Shares may be made contingent upon such
conditions as may be established by the Committee in connection with such Award
including, but not limited to, the attainment of Performance Objectives prior to
the grant date of the Award. Each Agreement may require that an appropriate
legend be placed on Share certificates.

(i) Rights of Grantee. Performance Shares shall be issued in the name of the
Grantee as soon as reasonably practicable after the Award is granted, or on such
other date as the Committee may determine, provided that the Grantee has
executed any and all documents

 

11



--------------------------------------------------------------------------------

which the Committee may require as a condition to the issuance of such
Performance Shares, which may include an Agreement evidencing the Award, the
appropriate blank share transfer powers and an escrow agreement. If a Grantee
shall fail to execute any documents which the Committee may require within the
time period prescribed by the Committee at the time the Award of Performance
Shares is granted, the Award shall be null and void. At the discretion of the
Committee, Shares issued in connection with an Award of Performance Shares shall
be deposited together with the share transfer powers with an escrow agent (which
may be the Company) designated by the Committee. Unless the Committee determines
otherwise as set forth in the Agreement, upon delivery of the Shares to the
escrow agent (which may be in the form of book entry Shares), the Grantee shall
have all of the rights of a shareholder with respect to such Shares, including
the right to vote the Shares and, subject to Section 8.2(iv), to receive all
dividends or other distributions paid or made with respect to the Shares.

(ii) Non-Transferability. Until any restrictions upon the Performance Shares
awarded to a Grantee shall have lapsed in the manner set forth in
Section 8.2(iii) or 10, such Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

(iii) Lapse of Restrictions. Subject to Sections 8.4(iii) and 10, restrictions
upon Performance Shares awarded hereunder shall lapse and such Performance
Shares shall become vested at such time or times and on such terms, conditions
and satisfaction of Performance Objectives as the Committee may, in its
discretion, determine at the time an Award is granted. Performance Shares with
respect to which Performance Objectives have been attained may also be subject
to additional vesting conditions based on continued service or such other
conditions as may be established by the Committee at the time the Award is
granted.

(iv) Treatment of Dividends. At the time the Award of Performance Shares is
granted, the Committee may, in its discretion, determine that the payment to the
Grantee of dividends, or a specified portion thereof, declared or paid on such
Performance Shares shall be: (a) deferred until the lapsing of the restrictions
imposed upon such Performance Shares, and (b) held by the Company for the
account of the Grantee until such time. In the event that dividends are to be
deferred, the Committee shall determine whether such dividends are to be
reinvested in Shares (which shall be held as additional Performance Shares) or
held in cash. If deferred dividends are to be held in cash, there may be, if the
Committee so determines in its sole discretion, credited interest on the amount
of the account at such times and at a rate per annum as the Committee, in its
discretion, may determine. Payment of deferred dividends in respect of
Performance Shares (whether held in cash or in additional Performance Shares),
together with interest accrued thereon, if any, shall be made upon the lapsing
of restrictions imposed on the Performance Shares in respect of which the
deferred dividends were paid. Any dividends deferred (together with any interest
accrued thereon, if applicable) in respect of any Performance Shares shall be
forfeited upon the cancellation or termination of such Performance Shares.

(v) Delivery of Shares. Upon the lapse of all restrictions on Performance Shares
awarded hereunder, the Committee shall cause a share certificate or evidence of
book entry Shares to be delivered to the Grantee with respect to such
Performance Shares, free of all restrictions hereunder.

 

12



--------------------------------------------------------------------------------

8.3. Non-Transferability of Performance Awards. Until the vesting of Performance
Units or the lapsing of any restrictions on Performance Shares, as the case may
be, such Performance Units or Performance Shares shall not be sold, transferred
or otherwise disposed of and shall not be pledged or otherwise hypothecated.

8.4. Performance Objectives

(i) Establishment. Performance Objectives may be expressed in terms of earnings
per share, earnings (which may be expressed as earnings before specified items),
return on assets, return on invested capital, revenue, operating income, cash
flow, total shareholder return, operational metrics such as new restaurant
openings, same-store sales, and employee satisfaction, or any combination
thereof, or, other than with respect to 162(m) Awards, any other metric approved
by the Committee. Performance Objectives may be in respect of the performance of
the Company, any of its Subsidiaries, any of its Operating Units or any
combination thereof. Performance Objectives may also include, if determined by
the Committee, individual performance metrics applicable to, and established
from time to time for, one or more Eligible Individuals. Performance Objectives
may be absolute or relative (to prior performance of the Company or to the
performance of one or more other entities or external indices) and may be
expressed in terms of a progression within a specified range. With respect to
162(m) Awards, the Performance Objectives with respect to a Performance Cycle
shall be established in writing by the Committee by the earlier of: (a) the date
on which twenty-five percent (25%) of the Performance Cycle has elapsed, or
(b) the date which is ninety (90) days after the commencement of the Performance
Cycle, and in any event while the performance relating to the Performance
Objectives remains substantially uncertain.

(ii) Effect of Certain Events. At the time of the grant or at any time
thereafter, the Committee may provide for the manner in which performance will
be measured against the Performance Objectives (or may adjust the Performance
Objectives) to reflect the impact of specified corporate transactions (such as a
stock split or stock dividend), special charges, accounting or tax law changes,
and/or other extraordinary, nonrecurring or special events or circumstances.
Notwithstanding the foregoing, no adjustment shall be permitted under this
Section 8.4(ii) to the extent that such adjustment would cause a 162(m) Award to
be non-deductible under Section 162(m) of the Code.

(iii) Determination of Performance for 162(m) Awards. Prior to the vesting,
payment, settlement or lapsing of any restrictions with respect to any 162(m)
Award other than an Option or Stock Appreciation Right, the Committee shall
certify in writing that the applicable Performance Objectives have been
satisfied to the extent necessary for such Award to qualify as a 162(m) Award.
The Committee shall not be entitled to exercise any discretion otherwise
authorized hereunder with respect to such 162(m) Awards if the ability to
exercise such discretion or the exercise of such discretion itself would cause
the compensation attributable to such 162(m) Awards to fail to qualify as 162(m)
Awards.

Section 9. Share Awards. The Committee, from time to time, subject to the terms
and provisions of the Plan, may grant a Share Award to an Eligible Individual,
on such terms and conditions as the Committee may determine in its sole
discretion, which terms may be set forth in an Agreement in respect of such
grant, including, but not limited to, the attainment of Performance Objectives
prior to the grant date of the Award. Share Awards may be made as additional
compensation for services rendered by the Eligible Individual or may be in lieu
of cash or other compensation to which the Eligible Individual is entitled from
the Company.

 

13



--------------------------------------------------------------------------------

Section 10. Effect of a Termination of Employment on Awards.

10.1. Termination of Employment. Except as: (i) set forth in this Section 10;
(ii) set forth in an Agreement; or (iii) determined by the Committee at any time
prior to or after the termination of a Grantee’s employment with the Company and
its Subsidiaries, with the consent of such Grantee; upon such termination, for
any reason whatsoever, Awards granted to such Grantee will be treated as
follows:

(i) Any Options and Stock Appreciation Rights will: (a) to the extent not vested
and exercisable as of the Termination Date, terminate on the Termination Date,
and (b) to the extent vested and exercisable as of the Termination Date, remain
exercisable for a period of ninety (90) days following the Termination Date or,
in the event of such Grantee’s death during such ninety (90) day period, remain
exercisable by the estate of the deceased individual until the end of the period
of one year following the Termination Date (but in no event beyond the maximum
term of the Option or Stock Appreciation Right).

(ii) Any unvested portion of any Restricted Stock or Stock Units that are not
intended to be Performance Awards will be immediately forfeited on the
Termination Date.

(iii) Any Performance Awards will terminate on the Termination Date.

(iv) Any other Awards to the extent not vested will terminate on the Termination
Date.

For purposes of further clarity, even if a Grantee’s employment is terminated
without Cause or is otherwise found by a court of competent jurisdiction to have
been wrongfully terminated prior to the vesting of an Award, the Grantee:
(i) will not receive a prorated amount for any Award that may vest during any
period of notice, (ii) will forfeit any such Award, and (iii) will not be
eligible for any Award vesting during such notice period, and the notice or pay
in lieu of notice that the Grantee may receive will not have any component for
damages representing any Award that may vest during any period of notice.

10.2. Upon Death or Disability. Except as otherwise provided in an Agreement, in
the event of a termination of a Grantee’s employment with the Company and its
Subsidiaries as a result of such individual’s death or such individual becoming
Disabled, Awards granted to such individual will be treated as follows:

(i) Any Options and Stock Appreciation Rights shall become immediately
exercisable as of the Termination Date, and the Grantee, or in the event the
Grantee is incapacitated and unable to exercise the rights granted hereunder,
the individual’s legal guardian or legal representative, or in the event the
Grantee dies, the estate of the deceased individual, shall have the right to
exercise such Options and Stock Appreciation Rights for a

 

14



--------------------------------------------------------------------------------

period of four years after the Termination Date (but in no event beyond the
maximum term of the Option or Stock Appreciation Right). Notwithstanding the
foregoing, in the event that a US Grantee does not exercise the vested portion
of an Incentive Stock Option within the period required under Section 422 of the
Code, such Option shall be treated as a Nonqualified Stock Option upon exercise.

(ii) Any unvested portion of Restricted Stock or Stock Units that are not
intended to be Performance Awards will become immediately vested on the
Termination Date and be settled as described in the related Agreement.

(iii) Any Performance Awards will remain outstanding and the Grantee or the
Grantee’s estate will be entitled to a pro-rata portion of the payment otherwise
payable in respect of the Award (based on the attainment of the applicable
Performance Objectives, and based on the number of full weeks the Grantee was
employed by the Company or a Subsidiary during the applicable Performance Cycle
over the total number of weeks in such Performance Cycle), which will be paid on
the date the Award would have been paid if the Grantee had remained employed
with the Company or a Subsidiary.

10.3. Upon Retirement. Except as otherwise provided in an Agreement, in the
event of a termination of a Grantee’s employment with the Company and its
Subsidiaries by reason of such individual’s Retirement, Awards granted to such
individual will be treated as follows:

(i) With respect to any Option or Stock Appreciation Right, for a period of four
years following the date of such Retirement (but in no event beyond the maximum
term of the Option or Stock Appreciation Right), the Option or Stock
Appreciation Right, as applicable, shall remain outstanding and: (a) to the
extent not then fully vested, shall continue to vest in accordance with its
applicable vesting schedule, and (b) the Grantee shall have the right to
exercise any rights the Grantee would otherwise have had under the Plan prior to
the expiration of the four-year period (or, if earlier, the maximum term of the
Option or Stock Appreciation Right). Notwithstanding the foregoing, in the event
that a US Grantee does not exercise the vested portion of an Incentive Stock
Option prior to the expiration of the three-month period after the date of the
Grantee’s Retirement, such Option shall be treated as a Nonqualified Stock
Option upon exercise.

(ii) Any unvested portion of Restricted Stock that is not intended to be a
Performance Award will become immediately vested on the Termination Date.

(iii) Any unvested Stock Units that are not intended to be Performance Awards
will remain outstanding and will continue to vest in accordance with their
applicable vesting schedules and be settled as described in the related
Agreement.

(iv) Any Performance Awards will remain outstanding and the Grantee will be
entitled to a pro-rata portion of the payment otherwise payable in respect of
the Award (based on the attainment of the applicable Performance Objectives, and
based on the number of full weeks the Grantee was employed by the Company or a
Subsidiary during the applicable Performance Cycle over the total number of
weeks in such Performance Cycle), which will be paid on the date the Award would
have been paid if the Grantee had remained employed with the Company or a
Subsidiary.

 

15



--------------------------------------------------------------------------------

10.4. Designated Retirement

(i) The Chief Executive Officer of the Company shall have the discretion to
determine, at any time prior to or after a termination of employment of a
Grantee who is not an Executive Officer, that Awards granted to such individual
under the Plan should be treated as if such individual were fully
retirement-eligible as of the date of his or her termination of employment,
notwithstanding that such individual was not then eligible for retirement under
the Plan, provided that the aggregate value of the equity settlements to which
such Grantee would then be entitled does not exceed $500,000. The Chair of the
Committee shall have this discretion for Grantees who are not Executive Officers
where the aggregate value of the equity settlements to which such Grantee would
be entitled upon the exercise of such discretion would exceed $500,000.

(ii) The Chief Executive Officer of the Company and/or the Chair of the
Committee, as applicable, shall report any and all exercises of such authority
to the Committee at its next scheduled meeting.

10.5. Termination of Employment in Connection with Certain Dispositions. Except
as otherwise provided in an Agreement, in the event a Grantee’s employment with
the Company and its Subsidiaries is terminated without Cause in connection with
a sale or other disposition of a Subsidiary, the Awards granted to such
individual will be treated as follows:

(i) With respect to Options and Stock Appreciation Rights, such Award will
remain outstanding and: (a) to the extent not then fully vested, will become
immediately vested on the Termination Date, and (b) the Grantee will have the
right to exercise such Options and Stock Appreciation Rights for a period of one
year following the Termination Date (but in no event beyond the maximum term of
the Option or Stock Appreciation Right). Notwithstanding the foregoing, in the
event that a US Grantee does not exercise the vested portion of an Incentive
Stock Option prior to the expiration of the three-month period after the
Grantee’s Termination Date, such Option shall be treated as a Nonqualified Stock
Option upon exercise.

(ii) Any unvested portion of Restricted Stock or Stock Units that are not
Performance Awards will become immediately vested on the Termination Date and
settled as described in the related Agreement.

(iii) Any Performance Awards will remain outstanding and the Grantee will be
entitled to a pro-rata portion of the payment otherwise payable in respect of
the Award (based on the attainment of Performance Objectives, and based on the
number of full weeks the Grantee was employed by the Company or a Subsidiary
during the applicable Performance Cycle over the total number of weeks in such
Performance Cycle), which will be paid on the date the Award would have been
paid if the Grantee had remained employed with the Company or a Subsidiary.

 

16



--------------------------------------------------------------------------------

10.6 Termination Following a Change in Control. Except as otherwise provided in:
(i) an Agreement, or (ii) any other agreement between the Grantee and the
Company or a Subsidiary that addresses the treatment of Awards in the event of a
Change in Control, in the event that, within twenty-four (24) months following
the occurrence of a Change in Control: (a) a Grantee’s employment with the
Company and its Subsidiaries is terminated without Cause; or (b) a Grantee
terminates the Grantee’s employment with the Company and its Subsidiaries for
Good Reason:

(i) Any Options and Stock Appreciation Rights outstanding on the Termination
Date, whether or not exercisable, shall become immediately and fully exercisable
as of the Termination Date;

(ii) The restrictions upon Shares of Restricted Stock shall lapse as of the
Termination Date;

(iii) All Stock Units shall become fully vested as of the Termination Date and
settled as described in the related Agreement;

(iv) With respect to any Performance Units and Stock Units intended to be
Performance Awards, the Grantee shall: (a) become vested in all outstanding
Performance Units and Stock Units as if all Performance Objectives had been
satisfied at the highest level by the Company and the Grantee, and (b) be
entitled to receive in respect of all Performance Units and Stock Units which
become vested pursuant to this Section 10.6, a cash payment within sixty
(60) days after the Termination Date; and

(v) With respect to Performance Shares and Shares of Restricted Stock that are
intended to be Performance Awards, all restrictions shall lapse immediately on
all outstanding Performance Shares and Shares of Restricted Stock as if all
Performance Objectives had been satisfied at the highest level by the Company
and the Grantee.

Section 11. Effect of Change in Shares Subject to the Plan.

11.1. In the event of a Change in Capitalization, the Committee shall
conclusively determine the appropriate adjustments, if any, to: (i) the maximum
number and class of Shares or other securities with respect to which Awards may
be granted under the Plan, (ii) the maximum number and class of Shares or other
securities with respect to which Awards may be granted to an Eligible Individual
in any calendar year, (iii) the number and class of Shares or other securities
which are subject to outstanding Awards granted under the Plan and the exercise
price therefor, if applicable, and (iv) the Performance Objectives.

11.2. Any such adjustment in the Shares or other securities: (i) subject to
outstanding Incentive Stock Options (including any adjustments in the exercise
price) shall be made in such manner as not to constitute a modification as
defined by
Section 424(h)(3) of the Code and only to the extent otherwise permitted by
Sections 422 and 424 of the Code; (ii) for 162(m) Awards only, shall be made in
such a manner as not to adversely affect the treatment of the Awards as 162(m)
Awards; or (iii) subject to outstanding Nonqualified Stock Options or Stock
Appreciation Rights, shall be made consistent with the requirements of Treasury
Regulation Section 1.409A-1(b)(5)(v).

 

17



--------------------------------------------------------------------------------

11.3. If, by reason of a Change in Capitalization, a Grantee of an Award shall
be entitled to new, additional or different securities of the Company or any
other corporation, such new, additional or different securities shall thereupon
be subject to all of the conditions, restrictions and performance criteria which
were applicable to the Shares subject to the Award, as the case may be, prior to
such Change in Capitalization, subject to adjustment to the Performance
Objectives set forth in Section 11.1.

Section 12. Effect of Certain Transactions. Subject to Section 10.6, or as
otherwise provided in an Agreement, following: (i) the liquidation or
dissolution of the Company, (ii) a merger or consolidation of the Company, or
(iii) an acquisition of all of the issued and outstanding Shares by any person,
unless such acquisition is a “Non-Control Transaction” as defined in
Section 29.7 (a “Transaction”), either: (a) each outstanding Award shall be
treated as provided for in the agreement entered into in connection with the
Transaction, or (b) if not so provided in such agreement, each Grantee shall be
entitled to receive in respect of each Share subject to any outstanding Awards,
as the case may be, upon exercise of any Option or payment or transfer in
respect of any Award, the same number and kind of shares, stock, securities,
cash, property or other consideration that each holder of a Share was entitled
to receive in the Transaction in respect of a Share; provided, however, that
such shares, stock, securities, cash, property, or other consideration shall
remain subject to all of the conditions, restrictions and performance criteria,
including but not limited to Performance Objectives, which were applicable to
the Awards prior to such Transaction. The treatment of any Award as provided in
this Section 12 shall be conclusively presumed to be appropriate for purposes of
Section 11. Notwithstanding anything to the contrary in this Section 12, an
adjustment to an Award as provided in this Section 12 shall be made only to the
extent such adjustment complies with the requirements of Section 409A of the
Code for US Grantees.

Section 13. Listing and Registration of Common Shares. If, at any time, the
Board shall determine that listing, registration or qualification of the Shares
covered by an Award upon any securities exchange or under any state, provincial
or federal law or the consent or the approval of any governmental regulatory
body is necessary or desirable as a condition of or in connection with the
purchase of Shares under an Option, the Option may not be exercised in whole or
in part, and Shares shall not be delivered in connection with any other Award,
unless and until such listing, registration, qualification, consent or approval
shall have been effected or obtained free of any conditions not acceptable to
the Board. Any person exercising an Option or receiving Shares in connection
with any other Award shall make such representations and agreements and furnish
such information as the Board or the Committee may request to assure compliance
with the foregoing or any other applicable legal requirements.

Section 14. Misconduct. In the event that a Grantee has: (i) used for profit or
disclosed to unauthorized persons, confidential information or trade secrets of
the Company or its Subsidiaries, (ii) breached any contract with or violated any
fiduciary obligation to the Company or its Subsidiaries, or (iii) engaged in
unlawful trading in the securities of the Company or its Subsidiaries or of
another company based on information gained as a result of that Grantee’s
employment with, or status as a director to, the Company or its Subsidiaries,
then that Grantee shall forfeit all rights under any outstanding Award granted
under the Plan and all of that Grantee’s outstanding Awards shall automatically
terminate, unless the Committee shall determine otherwise.

 

18



--------------------------------------------------------------------------------

Section 15. Payment Following Death or Incapacity. In the event any amounts or
Shares become payable or issuable pursuant to an Award after the Grantee dies or
becomes incapacitated, such amounts or Shares shall be paid or issued, in the
case of death, to the deceased’s estate or, in the case of incapacity, to the
Grantee’s legal guardian or legal representative.

Section 16. Employees in Multiple Jurisdictions. Eligible Individuals are or may
be subject to taxation under the Code, the laws of Canada and/or the laws of
other jurisdictions. Without amending the Plan, the Committee may grant, settle
or administer Awards on terms and conditions different from those specified in
the Plan as may in the judgment of the Committee be necessary or desirable to
foster and promote achievement of the purposes of the Plan given the limitations
of applicable law, and the Committee may, subject to Section 21, make such
modifications, amendments, procedures, and the like as may be necessary or
advisable to comply with provisions of laws of the various countries in which
the Company or its Subsidiaries operate or have employees.

Section 17. Deferral of Payments or Vesting. Notwithstanding anything to the
contrary contained herein, and except with respect to an Option or a Stock
Appreciation Right, the Committee may provide for the deferral of the issuance
or vesting of Shares or the payment of cash in respect of an Award granted under
the Plan; provided that such deferral shall be provided at the time of grant of
the Award. The terms and conditions of any such deferral shall be set forth in
the Agreement evidencing such Award.

Section 18. No Rights to Awards or Employment. No individual shall have any
claim or right to be granted an Award under the Plan. Having received an Award
under the Plan shall not give an individual any right to receive any other grant
under the Plan. No Grantee shall have any rights to or interest in any Award
except as set forth herein. Neither the Plan nor any action taken herein shall
be construed as giving any individual any right to be retained in the employ of
the Company or its Subsidiaries, or as a member of the Board.

Section 19. Multiple Agreements. The terms of each Award may differ from other
Awards granted under the Plan at the same time, or at some other time. The
Committee may also grant more than one Award to a given Eligible Individual
during the term of the Plan, either in addition to, or in substitution for, one
or more Awards previously granted to that Eligible Individual.

 

19



--------------------------------------------------------------------------------

Section 20. Withholding of Taxes. The Company, a Subsidiary, or a trust
established by the Company or a Subsidiary to deliver Shares under an Award, as
applicable, shall require payment of or other provision for, as determined by
the Company, an amount equal to the federal, state, provincial and local income
taxes and other amounts required by law to be withheld or determined to be
necessary or appropriate to be withheld by the Company, Subsidiary or trust, as
applicable, in connection with the grant, vesting, exercise or settlement of an
Award or at such times as a Grantee recognizes taxable income in connection with
the receipt of Shares or cash in connection with an Award hereunder (the
“Withholding Taxes”). In its sole discretion, the Company, Subsidiary or trust,
as applicable, may require or permit payment of or provision for the Withholding
Taxes through one or more of the following methods, subject to the terms of the
Agreements: (a) in cash, bank draft, certified cheque, personal cheque or other
manner acceptable to the Committee and/or set forth in the relevant exercise
procedures; (b) by withholding such amount from other amounts due to the
Grantee; (c) by withholding a portion of the Shares then issuable or deliverable
to the Grantee having an aggregate fair market value equal to the Withholding
Taxes and, at the Company’s election, either (I) canceling the equivalent
portion of the underlying Award and the Company, Subsidiary, or trust paying the
Withholding Taxes on behalf of the Grantee in cash, or (II) selling such Shares
on the Grantee’s behalf; or (d) by withholding such amount from the cash then
issuable in connection with the Award.

Section 21. Amendment or Termination; Duration.

21.1. The Board may amend, suspend, discontinue or terminate the Plan and any
outstanding Awards granted hereunder, in whole or in part, at any time without
notice to or approval by the shareholders of the Company, for any purpose
whatsoever, provided that all material amendments to the Plan shall require the
prior approval of the shareholders of the Company. Examples of the types of
amendments that are not material that the Board is entitled to make without
shareholder approval include, without limitation, the following:

(i) ensuring continuing compliance with applicable laws, regulations,
requirements, rules or policies of any governmental authority or any stock
exchange;

(ii) amendments of a “housekeeping” nature, which include amendments to
eliminate any ambiguity or correct or supplement any provision contained herein;

(iii) changing the vesting provision of the Plan or any Award (subject to the
limitations described in Sections 4.3 and 8.5 applicable to US Grantees);

(iv) changing the termination provisions of any Award that does not entail an
extension beyond the original expiration date thereof;

(v) adding a cashless exercise feature payable in securities, whether or not
such feature provides for a full deduction of the number of underlying
securities from the Plan reserve, and any amendment to a cashless exercise
provision;

(vi) adding a form of financial assistance and any amendment to a financial
assistance provision which is adopted;

 

20



--------------------------------------------------------------------------------

(vii) changing the process by which a Grantee who wishes to exercise his or her
Award can do so, including the required form of payment for the Shares being
purchased, the form of exercise notice and the place where such payments and
notices must be delivered; and

(viii) delegating any or all of the powers of the Committee to administer the
Plan to officers of the Company.

21.2. Notwithstanding anything contained herein to the contrary, no amendment to
the Plan requiring the approval of the shareholders of the Company under any
applicable securities laws or requirements shall become effective until such
approval is obtained. In addition to the foregoing, the approval of the holders
of a majority of the Shares present and voting in person or by proxy at a
meeting of shareholders shall be required for:

(a) an increase in the maximum number of Shares that may be made the subject of
Awards under the Plan;

(b) any adjustment (other than in connection with a stock dividend,
recapitalization or other transaction where an adjustment is permitted or
required under the terms of the Plan) or amendment that reduces or would have
the effect of reducing the exercise price of an Option or Stock Appreciation
Right previously granted under the Plan, whether through amendment, cancellation
or replacement grants, or other means (provided that, in such a case, insiders
of the Company who benefit from such amendment are not eligible to vote their
Shares in respect of the approval);

(c) an increase in the limits on Awards that may be granted to any Eligible
Individual under Section 3.1 of the Plan;

(d) an extension of the term of an outstanding Option or Stock Appreciation
Right beyond the expiry date thereof, except as set forth in Sections 5.2(iv)
and 6.3(i) of the Plan as they relate to Options or Stock Appreciation Rights
that expire outside of a Trading Window;

(e) permitting Options granted under the Plan to be transferable or assignable
other than for normal estate settlement purposes; and

(f) any amendment to the plan amendment provisions set forth in this Section 21
which is not an amendment within the nature of Section 21.1(i) or 21.1(ii),

unless the change results from application of the adjustment provisions of the
Plan.

Furthermore, except as otherwise permitted under the Plan, no change to an
outstanding Award that will adversely impair the rights of the Grantee may be
made without the consent of the Grantee. This Plan shall terminate and no Award
may be granted or made after the tenth (10th) anniversary of the date the Plan
is approved by the shareholders of the Company (i.e., May 10, 2022); provided,
however, that Incentive Stock Options may not be granted after the tenth
(10th) anniversary of the earlier of the date on which the Plan is adopted by
the Board or the date on which the Plan is approved by the shareholders of the
Company.

 

21



--------------------------------------------------------------------------------

Section 22. Other Actions. The Plan shall not restrict the authority of the
Committee, the Board or the Company or its Subsidiaries for proper corporate
purposes to grant or assume stock options, other than under the Plan, to or with
respect to any employee, director or other person. The adoption of the Plan by
the Board shall not be construed as amending, modifying or rescinding any
previously approved incentive arrangement or as creating any limitations on the
power of the Board to adopt such other incentive arrangements as it may deem
desirable, including, without limitation, the granting of stock options
otherwise than under the Plan and such arrangements may be either applicable
generally or only in specific cases.

Section 23. Costs and Expenses. Except as provided in Section 20 hereof with
respect to taxes, the costs and expenses of administering the Plan, including
costs associated with exercise, vesting and/or settlement of Awards, may be
borne by the Company, one or more of its Subsidiaries, or Eligible Individuals
receiving a grant under the Plan, as determined by the Committee in its sole
discretion.

Section 24. Plan Unfunded. Except with respect to Shares which have been
acquired by or on behalf of a trust established by either of the Company or a
Subsidiary and held for future delivery as described in Section 3.1, the Plan
shall be unfunded. Except for reserving a sufficient number of authorized Shares
to the extent required by law to meet the requirements of the Plan, the Company
shall not be required to establish any special or separate fund or to make any
other segregation of assets to assure payment of any grant under the Plan.

Section 25. Laws Governing Plan. The Plan and all Agreements between the Company
and any Grantees shall be construed under and governed by the laws of the
Province of Ontario and the federal laws of Canada applicable therein.

Section 26. Captions. The captions to the several sections hereof are not a part
of the Plan, but are merely guides or labels to assist in locating and reading
the several sections hereof.

Section 27. Effective Date. The effective date of the Plan, as determined by the
Board, shall be May 10, 2012.

Section 28. Recoupment Policy Relating to Performance-Based Compensation; Other
Agreements. Notwithstanding anything to the contrary contained herein, all
Awards or any proceeds therefrom, are subject to the Company’s (or an affiliate
of the Company’s) right to reclaim, or require forfeiture of, such payments or
other amounts:

(i) in the event of a financial restatement in accordance with the Company’s
Recoupment Policy Relating to Performance-Based Compensation adopted by the
Board, as amended from time to time; or

(ii) in accordance with the terms of any separate agreement, understanding, or
arrangement between a Grantee and the Company or any affiliate of the Company,
including but not limited to any employment agreement, offer letter for initial
employment, promotional letter setting forth the terms of a Grantee’s promotion,
change in control agreement, severance agreement or arrangement, and/or
post-employment covenant agreement.

 

22



--------------------------------------------------------------------------------

Section 29. Definitions. Unless the context clearly indicates otherwise, the
following terms (or forms thereof), when used in the Plan, shall have the
respective meanings set forth below:

29.1. “162(m) Award” means an Option, Stock Appreciation Right or Performance
Award that is intended to constitute “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code and the regulations promulgated
thereunder.

29.2. “Agreement” means the written agreement between the Company and a Grantee
evidencing the grant of an Award and setting forth the terms and conditions
thereof.

29.3. “Award” means a grant of Restricted Stock, an Option, a Stock Unit, a
Stock Appreciation Right, a Performance Award, a Dividend Equivalent Right, a
Share Award or any or all of them.

29.4. “Board” means the Board of Directors of the Company.

29.5. “Cause” means:

(i) in the case of an Eligible Director, the commission of an act of fraud or
intentional misrepresentation or an act of embezzlement, misappropriation or
conversion of assets or opportunities of the Company or any of its Subsidiaries;

(ii) in the case of a Grantee whose employment with the Company or a Subsidiary
is subject to the terms of an employment or change in control agreement between
such Grantee and the Company or Subsidiary, which employment or change in
control agreement includes a definition of “Cause” (or any similar concept
whether or not expressly called “Cause”), for purposes of termination, the term
“Cause” as used in this Plan or any Agreement shall have the meaning set forth
in such employment or change in control agreement during the period that such
employment or change in control agreement remains in effect following a Change
in Control; and

(iii) in all other cases, (a) intentional failure to perform reasonably assigned
duties, (b) dishonesty or willful misconduct in the performance of duties,
(c) intentional violation of Company or applicable Subsidiary policy,
(d) involvement in a transaction in connection with the performance of duties to
the Company or any of its Subsidiaries which transaction is adverse to the
interests of the Company or any of its Subsidiaries and which is engaged in for
personal profit, (e) willful violation of any law, rule or regulation in
connection with the performance of duties (other than traffic violations or
similar offenses), or (f) any other act, event or circumstance which would
constitute just cause at law for termination of the employment of the Grantee.

29.6. “Change in Capitalization” means any increase or reduction in the number
of Shares, or any change (including, but not limited to, in the case of a
spin-off, dividend or other distribution in respect of Shares, a change in
value) in the Shares or exchange of Shares for a different number or kind of
shares or other securities of the Company or another corporation, by reason of a
reclassification, recapitalization, merger, consolidation, reorganization,
spin-off, split-up, issuance of warrants or rights or debentures, stock
dividend, stock split or reverse stock split, cash dividend, property dividend,
combination or exchange of shares, repurchase of shares, change in corporate
structure or otherwise.

 

23



--------------------------------------------------------------------------------

29.7. Except as otherwise provided in an Agreement to comply with Section 409A
of the Code, “Change in Control” shall mean the occurrence of:

(i) an acquisition (other than directly from the Company) of any common shares
or other voting securities of the Company entitled to vote generally for the
election of directors (the “Voting Securities”) by any Person (as the term
“person” is used for purposes of Sections 13(d) or 14(d) of the Exchange Act)
immediately after which such Person has “Beneficial Ownership” (within the
meaning of Rule 13d-3 promulgated under the Exchange Act) of thirty percent
(30%) or more of the Company’s then outstanding common shares or the combined
voting power of the Company’s then outstanding Voting Securities; provided,
however, in determining whether a Change in Control has occurred, common shares
or Voting Securities which are acquired in a “Non-Control Acquisition” (as
hereinafter defined) shall not constitute an acquisition which would cause a
Change in Control. A “Non-Control Acquisition” shall mean an acquisition by:
(a) an employee benefit plan (or a trust forming a part thereof) maintained by
(A) the Company, or (B) any corporation or other Person of which a majority of
its voting power or its voting equity securities or equity interest is owned,
directly or indirectly, by the Company (for purposes of this definition, a
“Subsidiary”), (b) the Company or its Subsidiaries, or (c) any Person in
connection with a “Non-Control Transaction” (as hereinafter defined);

(ii) the individuals who, as of May 11, 2012, are members of the Board (the
“Incumbent Board”), cease for any reason to constitute at least seventy percent
(70%) of the members of the Board; provided, however, that if the election, or
nomination for election by the Company’s common shareholders, of any new
director was approved by a vote of at least two-thirds of the Incumbent Board,
such new director shall, for purposes of this Plan, be considered as a member of
the Incumbent Board; provided further, however, that no individual shall be
considered a member of the Incumbent Board if such individual initially assumed
office as a result of an actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board (a “Proxy Contest”)
including by reason of any agreement intended to avoid or settle any Proxy
Contest; or

(iii) The consummation of:

(a) A merger, consolidation, amalgamation or reorganization with or into the
Company or in which securities of the Company are issued (a “Merger”), unless
such Merger is a “Non-Control Transaction.” A “Non-Control Transaction” shall
mean a Merger where:

(1) the shareholders of the Company immediately before such Merger own directly
or indirectly immediately following such Merger at least seventy percent
(70%) of the combined voting power of the outstanding voting securities of the
corporation resulting from such Merger (the “Surviving Corporation”) in
substantially the same proportion as their ownership of the Voting Securities
immediately before such Merger;

 

24



--------------------------------------------------------------------------------

(2) the individuals who were members of the Incumbent Board immediately prior to
the execution of the agreement providing for such Merger constitute at least
two-thirds of the members of the board of directors of the Surviving
Corporation, or a corporation beneficially directly or indirectly owning a
majority of the voting securities of the Surviving Corporation; and

(3) no Person other than (i) the Company, (ii) any Subsidiary, (iii) any
employee benefit plan (or any trust forming a part thereof) that immediately
prior to such Merger was maintained by the Company or any Subsidiary, or
(iv) any Person who, immediately prior to such Merger had Beneficial Ownership
of thirty percent (30%) or more of the Company’s then outstanding common shares
or the combined voting power of the Company’s then outstanding Voting
Securities, has Beneficial Ownership of thirty percent (30%) or more of the then
outstanding common shares of the Surviving Corporation or the combined voting
power of the Surviving Corporation’s then outstanding voting securities;

(b) A complete liquidation or dissolution of the Company; or

(c) The sale or other disposition of all or substantially all of the assets of
the Company to any Person (other than a transfer to a Subsidiary).

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any Person (the “Subject Person”) acquired Beneficial Ownership
of more than the permitted amount of the then outstanding common shares or
Voting Securities as a result of the acquisition of common shares or Voting
Securities by the Company which, by reducing the number of common shares or
Voting Securities then outstanding, increases the proportional number of shares
Beneficially Owned by the Subject Person, provided that if a Change in Control
would occur (but for the operation of this sentence) as a result of the
acquisition of common shares or Voting Securities by the Company, and after such
acquisition by the Company, the Subject Person becomes the Beneficial Owner of
any additional common shares or Voting Securities which increases the percentage
of the then outstanding Voting Securities Beneficially Owned by the Subject
Person, then a Change in Control shall occur.

Subject to Section 409A of the Code, if an Eligible Individual’s employment is
terminated by the Company without Cause prior to the date of a Change in Control
but the Eligible Individual reasonably demonstrates that the termination:
(A) was at the request of a third party who has indicated an intention or taken
steps reasonably calculated to effect a Change in Control, or (B) otherwise
arose in connection with, or in anticipation of, a Change in Control which has
been threatened or proposed, such termination shall be deemed to have occurred
after a Change in Control for purposes of the Plan, provided a Change in Control
shall actually have occurred.

29.8. “Code” means the U.S. Internal Revenue Code of 1986, as amended.

29.9. Except as otherwise provided in an Agreement intended to comply with
Section 409A of the Code, “Disabled,” with regard to any particular Grantee,
shall have the meaning (i) set forth in Section 22(e)(3) of the Code, in the
context of determining the period during which Incentive Stock Options granted
to a US Grantee remain exercisable following a

 

25



--------------------------------------------------------------------------------

Grantee’s termination, and (ii) set forth in the Company’s long term disability
program applicable to such Grantee in all other contexts or, if no long term
disability program is applicable to such Grantee, as set forth in the Company’s
long term disability program generally applicable to officers of the Company.

29.10. “Dividend Equivalent Right” means a right to receive all or some portion
of the cash dividends that are or would be payable with respect to Shares.

29.11. “Effective Date” means May 10, 2012.

29.12. “Eligible Director” means a member of the Board who is not an employee of
the Company or any of its Subsidiaries.

29.13. “Eligible Individual” means any of the following individuals who is
designated by the Committee as eligible to receive Awards subject to the
conditions set forth herein: (a) any Eligible Director, (b) any employee of the
Company or a Subsidiary, or (c) any individual to whom the Company or a
Subsidiary has extended a formal, written offer of employment.

29.14. “Exchange Act” means the Securities Exchange Act of 1934.

29.15. “Executive Officer” shall mean an employee of the Company or a Subsidiary
designated as an “executive officer” by the Board from time to time or any
employee that reports directly to the Chief Executive Officer of the Company.

29.16. “Fair Market Value” of a Share on any relevant date shall mean the
closing price for Shares traded on the Toronto Stock Exchange or, if the
Committee elects on or prior to such date, the New York Stock Exchange, on the
Trading Day immediately preceding such date.

29.17. “Good Reason” shall have the meaning given to it in any employment or
similar agreement, including but not limited to a change in control agreement
between the Grantee and the Company to the extent such an agreement exists, for
all purposes under this Plan. If no such agreement exists, or if such agreement
does not contain a definition of Good Reason (or any similar concept whether or
not expressly called “good reason”), a Grantee shall have Good Reason to
terminate the Grantee’s employment with the Company if any of the following
occur, without the Grantee’s consent (provided that the Company does not fully
cure the effect of such event within thirty (30) days following its receipt of
written notice of such event from the Grantee):

(i) A material diminution in the Grantee’s base compensation;

(ii) A material diminution in the Grantee’s authority, duties or
responsibilities;

(iii) A material diminution in the authority, duties or responsibilities of the
supervisor to whom the Grantee is required to report, including, to the extent
applicable, a requirement that the Grantee report to a corporate officer or
employee instead of reporting directly to the Board;

 

26



--------------------------------------------------------------------------------

(iv) A material diminution in the budget over which the Grantee retains
authority;

(v) A material change in the geographic location in which the Grantee must
perform services; or

(vi) Any other action or inaction that constitutes a material breach by the
Company of the agreement under which the Grantee provides services.

Notwithstanding the foregoing, Good Reason shall cease to exist for an event on
the ninetieth (90th) day following the later of its occurrence or the Grantee’s
knowledge thereof, unless the Grantee has given the Company written notice of
such event prior to such date.

29.18. “Grantee” means a person to whom an Award has been granted under the
Plan.

29.19. “Incentive Stock Option” means an Option satisfying the requirements of
Section 422 of the Code and designated by the Committee as an Incentive Stock
Option.

29.20. “Insider” means an insider who is considered a “reporting insider” under
National Instrument 55-104—Insider Reporting Requirements and Exemptions.

29.21. “Nonemployee Director” means a director of the Company who is a
“nonemployee director” within the meaning of Rule 16b-3 promulgated under the
Exchange Act.

29.22. “Nonqualified Stock Option” means an Option which is not an Incentive
Stock Option.

29.23. “Operating Unit” means any operating unit or division of the Company
designated as an Operating Unit by the Committee.

29.24. “Option” means an option to purchase Shares granted in accordance with
the Plan, and which may be a Nonqualified Stock Option or an Incentive Stock
Option or either of them.

29.25. “Option Price” means the price at which a Share covered by an Option
granted hereunder may be purchased.

29.26. “Performance Awards” means Performance Units, Performance Shares, and any
other Awards that are, as may be determined by the Committee from time to time,
subject to Performance Objectives, or any or all of them.

29.27. “Performance Cycle” means the time period specified by the Committee at
the time Performance Awards are granted during which the performance of the
Company, a Subsidiary, an Operating Unit and/or an Eligible Individual will be
measured.

 

27



--------------------------------------------------------------------------------

29.28. “Performance Objectives” has the meaning set forth in Section 8.4.

29.29. “Performance Shares” means Shares issued or transferred to an Eligible
Individual under Section 8.2.

29.30. “Performance Units” means rights granted to an Eligible Individual under
Section 8.1, representing a number of hypothetical Shares.

29.31. “Plan” means this Tim Hortons Inc. 2012 Stock Incentive Plan, as amended
and restated from time to time.

29.32. “Prior Plan” means the Tim Hortons Inc. 2006 Stock Incentive Plan, as
amended and restated prior to the Effective Date.

29.33. “Prior Plan Agreement” means a written agreement between the Company and
a grantee under the Prior Plan evidencing the grant of a Prior Plan Award and
setting forth the terms and conditions thereof.

29.34. “Prior Plan Award” means a grant of restricted stock, an option, a stock
unit, a stock appreciation right, a performance award, a dividend equivalent
right, a share award or any or all of them, granted under the Prior Plan.

29.35. “Restricted Stock” means Shares issued or transferred to an Eligible
Individual pursuant to Section 4.1.

29.36. “Retirement” means:

(i) in the case of an Eligible Employee, a termination of employment after
attaining age 60 with at least ten (10) years of service (as defined in the
Company’s qualified retirement plans) and other than by (A) death;
(B) Disability; (C) for Cause; or (D) a voluntary termination by the Grantee or
without Cause termination by the Company, unless the Company and Grantee
mutually agree that such termination shall be considered a “Retirement;”
provided that if an Award is subject to Section 409A of the Code, a termination
of employment must constitute a “separation from service” within the meaning of
Section 409A of the Code; and

(ii) in the case of an Eligible Director, termination of membership on the Board
at or after attaining age 55 with at least three (3) years of service as a
member of the Board, and other than by (A) death; (B) Disability; (C) for Cause;
or (D) a voluntary termination by the Grantee or without Cause termination,
unless the Committee and Grantee mutually agree that such termination shall be
considered a “Retirement”.

29.37. “Security Based Compensation Arrangement” has the meaning ascribed to
such term in the TSX Company Manual.

29.38. “Share Award” means an Award of Shares granted pursuant to Section 9.

 

28



--------------------------------------------------------------------------------

29.39. “Shares” means common shares (with no par value) in the capital of the
Company and any other securities into which such shares are changed or for which
such shares are exchanged.

29.40. “Stock Appreciation Right” means a right to receive all or some portion
of the increase in the value of the Shares as provided in Section 6 hereof.

29.41. “Stock Unit” means a right granted to an Eligible Individual under
Section 4.2, representing a number of hypothetical Shares.

29.42. “Termination Date” means, in the case of a Grantee whose employment or
term of office with the Company or any of its Subsidiaries terminates in the
circumstances set out in Sections 10.1, 10.2, 10.3, 10.4, 10.5 or 10.6, the date
on which the Grantee ceases to perform services for the Company or such
Subsidiary, as the case may be, without regard to: (i) whether such Grantee
continues thereafter to receive any payment from the Company or such Subsidiary,
as the case may be, in respect of the termination of such Grantee’s employment,
including, without limitation, any continuation of salary or other compensation
in lieu of notice of such termination, or (ii) whether or not the Grantee is
entitled or claims to be entitled at law to greater notice of such termination
or greater compensation in lieu thereof than has been received by such Grantee.
To the extent an Award is subject to Section 409A of the Code, “termination”
means “separation from service” as defined under Section 409A of the Code.

29.43. “Trading Day” means any date on which the Toronto Stock Exchange or the
New York Stock Exchange, as applicable, is open for the trading of the Shares.

29.44. “Trading Window” means the period of time within which, if opened,
directors, officers and certain employees of the Company and its Subsidiaries
are permitted to trade in the Company’s securities, as set out in the Company’s
Insider Trading and Window Trading Policies.

29.45. “US Grantee” means a Grantee who is subject to tax under the Code.

Section 30. Compliance with Section 409A of the Code. Notwithstanding anything
to the contrary, to the extent that any Award is subject to Section 409A of the
Code, the Agreement evidencing such Award shall incorporate the terms and
conditions for such Award to avoid the consequences described in
Section 409A(a)(1) of the Code, and to the maximum extent permitted under
applicable law, the Plan and the Agreement shall be interpreted in a manner that
results in their conforming to the requirements of Section 409A of the Code and
any Treasury Regulations thereunder. Notwithstanding anything in the Plan or an
Agreement to the contrary, an Award that is subject to Section 409A of the Code
shall not be settled and distributed to a Grantee on the Termination Date unless
the Grantee has incurred a “separation from service” within the meaning of
Section 409A of the Code, and such Awards shall be settled and distributed in
accordance with Section 409A of the Code. Notwithstanding anything to the
contrary in this Plan, to the extent a Grantee has been granted an Award that
constitutes “deferred compensation” under Section 409A of the Code and such
Grantee is a “specified employee” as defined under Section 409A of the Code, no
distribution, settlement or payment of any amount shall be made before a date
that is six months following the date of such Grantee’s “separation from
service” as defined under Section 409A of the Code or, if earlier, the date of
the Grantee’s death.

 

29



--------------------------------------------------------------------------------

Section 31. Successors and Assigns. This Plan shall be binding on all successors
and assigns of the Company, and, except to the extent limited by the terms of
this Plan or any Agreement, to the successors of each Eligible Individual,
including, without limitation, the estate of such Eligible Individual, the
executor, administrator or trustee of such estate, and the legal guardian or
legal representative of such Eligible Individual.

 

30